Citation Nr: 0405117	
Decision Date: 02/24/04    Archive Date: 02/27/04

DOCKET NO.  00-07 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for psychiatric disability, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to April 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 1999 and March 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia.  In the September 1999 
rating action, the RO denied, as not well grounded, the 
veteran's claim of service connection for 
"anxiety/psychiatric disorder."  In the latter rating 
decision, the RO denied service connection for PTSD.  The 
veteran perfected a timely appeal of these determinations to 
the Board.

When this matter was previously before the Board in September 
2001, it was remanded for further development and 
adjudication.  Because the denial of service connection has 
been confirmed and continued, this case has been returned to 
the Board for further appellate consideration.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

For the reasons set forth below, the veteran's claim of 
service connection must be remanded for additional 
development and adjudication.

In this case, the Board notes that the July 1999 VA 
examination report reflects that the veteran was receiving 
treatment at the Richmond, Virginia, VA Medical Center, and 
indeed, the psychologist recommended that he continue to 
receive treatment at that facility; the examiner also pointed 
out that the veteran had received inpatient care at the 
Durham, North Carolina, VA Medical Center and at the Raleigh, 
North Carolina, Vet Center.  In this regard, the Board notes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim, including Vet Center 
records, are considered constructively in the possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Further, pursuant to 
the VCAA, VA must obtain not only these records.  See 
38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(b-c) 
(2003).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:


1.  The RO should obtain the records of 
the veteran's care at the Raleigh, North 
Carolina, Vet Center; at the Richmond, 
Virginia, VA Medical Center; and any 
treatment, to specifically include 
inpatient care in March 1999, at the 
Durham, North Carolina, VA Medical 
Center.  The aid of the veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.  

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
veteran's claim in light of all pertinent 
evidence and legal authority.

If the determination remains unfavorable, the veteran and his 
representative must be furnished a supplemental statement of 
the case and be given an opportunity to submit written or 
other argument in response.  The case should be returned to 
the Board, if in order.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The appellant need take 
no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


